           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 1 of 26




 1   Reed R. Kathrein (139304)
     Lucas E. Gilmore (250893)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Ave., Suite 202
 3   Berkeley, CA 94710
     Telephone: (510) 725-3000
 4   Facsimile: (510) 725-3001
     reed@hbsslaw.com
 5   lucasg@hbsslaw.com

 6   Attorneys for Plaintiff Kirk Himmelberg

 7   [Additional counsel on signature page]

 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
     KIRK HIMMELBERG, Individually and On             No.
11   Behalf Of All Other Similarly Situated,
                                                      CLASS ACTION COMPLAINT
12                                       Plaintiff,   FOR VIOLATIONS OF THE
                                                      FEDERAL SECURITIES LAWS
13
              v.                                      CLASS ACTION
14
     VAXART, INC., CEZAR ANDREI FLOROIU,              DEMAND FOR JURY TRIAL
15   WOUTER W. LATOUR, M.D., STEVEN J.
     BOYD, KEITH MAHER, M.D., and
16   ARMISTICE CAPITAL LLC,
17
                                       Defendants.
18

19

20

21

22

23

24

25

26

27

28


     010941-11/1334874 V1                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                           (510) 725-3000 • FAX (510) 725-3001
             Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 2 of 26




 1                                                        TABLE OF CONTENTS
 2                                                                                                                                                          Page
 3   I.       INTRODUCTION ...................................................................................................................1

 4   II.      JURISDICTION AND VENUE ..............................................................................................3

 5   III.     PARTIES .................................................................................................................................4

 6   IV.      SUBSTANTIVE ALLEGATIONS .........................................................................................5

 7                       Background..................................................................................................................5

 8                       Defendants’ Materially False and Misleading Statements ..........................................6

 9                       The Truth Emerges ......................................................................................................8

10   V.       CLASS ALLEGATIONS ......................................................................................................11
11   VI.      UNDISCLOSED ADVERSE FACTS ..................................................................................13
12   VII.     LOSS CAUSATION .............................................................................................................14
13   VIII.    SCIENTER ALLEGATIONS ...............................................................................................15
14   IX.      THE PRESUMPTION OF RELIANCE ................................................................................15
15   X.       NO SAFE HARBOR .............................................................................................................16
16   XI.      CLAIMS AGAINST DEFENDANTS ..................................................................................17
17   COUNT I VIOLATION OF SECTION 10(B) OF THE EXCHANGE ACT AND SEC
         RULE 10B-5 PROMULGATED THEREUNDER (AGAINST ALL
18       DEFENDANTS)....................................................................................................................17
19   COUNT II FOR VIOLATIONS OF SECTION 20(A) OF THE EXCHANGE ACT
         (AGAINST THE CONTROL DEFENDANTS AND EXECUTIVE
20       DEFENDANTS)....................................................................................................................19

21   XII.     PRAYER FOR RELIEF ........................................................................................................20

22   XIII.    JURY DEMAND...................................................................................................................21

23

24

25

26

27

28
     CLASS ACTION COMPLAINT - i
     No.
     010941-11/1334874 V1
                                                                                                                   715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                                                         (510) 725-3000 • FAX (510) 725-3001
           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 3 of 26




 1            Plaintiff Kirk Himmelberg, by and through his undersigned counsel, brings this action on

 2   behalf of himself and others similarly situated against Defendants. Plaintiff alleges the following

 3   based upon personal knowledge as to himself and his own acts and upon information and belief as to

 4   all other matters. Plaintiff’s information and belief is based on the ongoing independent investigation

 5   of its undersigned counsel, which included a review of the Defendants’ public documents,

 6   conference calls and announcements made by Defendants, United States (“U.S.”) Securities and

 7   Exchange Commission (“SEC”) filings, wire and press releases published by and regarding Vaxart,

 8   Inc. (“Vaxart” or the “Company”), analysts’ reports and advisories about the Company, and

 9   information readily obtainable on the Internet.

10                                            I.      INTRODUCTION
11            1.       This is a securities class action on behalf of a class consisting of all other persons or

12   entities who purchased or otherwise acquired securities of Vaxart, Inc. (“Vaxart” or the “Company”)

13   during the period from June 25, 2020 to July 25, 2020, inclusive (the “Class Period”), seeking to

14   recover damages caused by Defendants’ violations of the federal securities laws and to pursue

15   remedies under remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

16   “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

17   officials.

18            2.       The action arises from Defendants’ fraudulent scheme to profit from artificially

19   inflating the Company’s stock price by announcing false and misleading information concerning

20   Vaxart’s oral COVID-19 vaccine candidate, including its purported involvement in “Operation Warp

21   Speed” (“OWS”), a program which commits the federal government to massive funding for the

22   development of COVID-19 vaccines.

23            3.       Founded in March 2004 and headquartered in South San Francisco, California, Vaxart

24   is a clinical-stage company purportedly engaged in the discovery and development of vaccines for a

25   variety of diseases that would be administered orally, rather than by injection. To date, Vaxart has

26   never successfully developed a vaccine. Entering 2020, Vaxart had only 14-full time employees and

27   a market capitalization of $17 million.

28
     CLASS ACTION COMPLAINT - 1
     No.
     010941-11/1334874 V1                                                              715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                             (510) 725-3000 • FAX (510) 725-3001
           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 4 of 26




 1            4.       In early 2020, the Company began working on a vaccine for COVID-19. Throughout

 2   2020, Vaxart has periodically announced positive news regarding these efforts. During that time,

 3   Vaxart’s stock price has dramatically increased. The Company’s stock traded at just $0.35 per share

 4   at the beginning of 2020, but reached $2.92 by close of the market on June 2, 2020.

 5            5.       Armistice Capital LLC (“Armistice”) is a long-short equity hedge fund focused on the

 6   health care and consumer sectors and long-time major shareholder of Vaxart. As of June 3, 2020,

 7   Armistice held stock and warrants equaling approximately 30% of the outstanding stock. In addition,

 8   Armistice’s Managing Member and its founder, principal and owner, Stephen J. Boyd, as well as

 9   Armistice’s Managing Director, Keith Maher, M.D., serve as Directors on Vaxart’s Board of

10   Directors.

11            6.       On June 8, 2020, in furtherance of Defendants’ scheme, Defendants amended

12   Armistice’s existing warrant agreements, allowing Armistice to potentially exercise its warrants on

13   approximately 21 million shares of Vaxart immediately, which it could not have done under the

14   original warrant agreements. Over the next week, Defendants also issued millions of dollars in

15   favorable stock options to Vaxart’s most senior executives.

16            7.       On June 25, 2020, Vaxart announced that it had entered into a Memorandum of

17   Understanding with Attwill Medical Solutions Sterilflow, LP to enable production of a billion or

18   more tablet COVID-19 vaccine does annually. In the press release, Vaxart’s Chief Executive Officer,

19   Defendant Cezar Andrei Floroiu claimed the deal would “enable the large scale manufacturing and

20   ultimate supply of our COVID-19 vaccine for the US, Europe and other countries in need.” The

21   announcement was favorably received, with Vaxart’s stock price nearly doubling from opening at

22   $3.61 per share to closing at $6.26 on June 25, 2020.

23            8.       The next day, on June 26, 2020, Vaxart issued a second press release entitled

24   “Vaxart’s COVID-19 Vaccine Selected for the U.S. Government’s Operation Warp Speed,” claiming

25   its vaccine has been selected to participate in a non-human challenge study, organized and funded by

26   OWS. This announcement sent the price of Vaxart shares rocketing higher. In the press release,

27   Vaxart’s Chief Executive Officer, Defendant Cezar Andrei Floroiu said, “We are very pleased to be

28   one of the few companies selected by Operation Warp Speed, and that ours is the only oral vaccine
     CLASS ACTION COMPLAINT - 2
     No.
     010941-11/1334874 V1                                                          715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                         (510) 725-3000 • FAX (510) 725-3001
           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 5 of 26




 1   being evaluated.” Cezar Andrei Floroiu added, “[O]ur vaccine is a room temperature-stable tablet, an

 2   enormous logistical advantage in large vaccination campaigns.” As a result, the stock price jumped

 3   from $6.26 to $8.04 after opening at $11.49 with a high of $14.30.

 4            9.       Taking full advantage of the amendments to the warrant agreements that Vaxart had

 5   granted on June 8, 2020, Armistice exercised all its 20.8 million warrants. Then, between June 26th

 6   and June 29th, during only two trading days (Friday, June 26 and Monday, June 29, 2020), Armistice

 7   sold 27.6 million Vaxart shares, reducing its overall beneficial ownership in Vaxart from 29% to

 8   0.2%, reaping profits of approximately $200 million.

 9            10.      But on July 25, 2020, details emerged revealing Defendants’ deception concerning

10   their pump and dump scheme. In particular, on July 25, 2020, The New York Times published an

11   article entitled, “Corporate Insiders Pocket $1 Billion in Rush for Coronavirus Vaccine,” covering

12   suspiciously timed stock bets that had generated significant profits for senior executives and board

13   members at companies developing vaccines and treatments. Vaxart was featured prominently in the

14   article, and it clarified “Vaxart is not among the companies selected to receive significant financial

15   support from Warp Speed.” In response to this news, the price of Vaxart shares dropped sharply

16   lower on July 27, 2020 from $12.29 to $11.16.

17            11.      By this action, Plaintiff seeks redress for losses he and other Vaxart investors suffered

18   after purchasing common stock during the Class Period at artificially inflated prices.

19                                    II.     JURISDICTION AND VENUE
20            12.      This action arises under Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C. §§

21   78j(b), 78t(a), and 78t-1(a)), and Rule 10b-5 (17 C.F.R. § 240.10b-5) promulgated under the

22   Exchange Act.

23            13.      This Court has jurisdiction over the subject matter of this action pursuant to Section

24   27 of the Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331.

25            14.      Venue is proper in this District pursuant to Section 27 of the Exchange Act (15 U.S.C.

26   § 78aa) and 28 U.S.C. § 1391(b) and (c). At all relevant times, Vaxart conducted business in this

27   District and maintained its headquarters in this District at 385 Oyster Point Boulevard, Suite 9A,

28   South San Francisco, California 94080. In addition, many of the acts charged herein, including the
     CLASS ACTION COMPLAINT - 3
     No.
     010941-11/1334874 V1                                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                           (510) 725-3000 • FAX (510) 725-3001
           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 6 of 26




 1   preparation and dissemination of materially false and misleading information, occurred in substantial

 2   part in this District.

 3            15.      In connection with the acts alleged herein, Defendants, directly or indirectly, used the

 4   means and instrumentalities of interstate commerce, including, but not limited to, the U.S. mails,

 5   interstate telephone communications, and the facilities of national securities exchanges.

 6                                                III.    PARTIES
 7            16.      Plaintiff Kirk Himmelberg (“Mr. Himmelberg” or “Plaintiff”), as set forth in the

 8   certification filed with this Complaint, purchased Vaxart common stock during the Class Period and

 9   was damaged by Defendants’ conduct alleged herein.

10            17.      Defendant Vaxart is a corporation organized under Delaware law and headquartered

11   at 385 Oyster Point Boulevard, Suite 9A, South San Francisco, California 94080. Vaxart’s stock

12   trades on the NASDAQ, which is an efficient market, under the symbol “VXRT.”

13            18.      Defendant Cezar Andrei Floroiu (“Floroiu”) has served as a director of Vaxart since

14   April 2020. In June 2020, Vaxart appointed Floroiu as its new Chief Executive Officer.

15            19.      Defendant Wouter W. Latour, M.D. (“Latour”) served as Vaxart’s President and

16   Chief Executive Officer from February 2018 to June 2020. He has also served as a member of its

17   Board of Directors from February 2018 to the present. Latour was appointed as Chairman of

18   Vaxart’s Board of Directors in December 2019 and continues to serve in that capacity. Before going

19   public, Latour held various executive positions at Vaxart’s predecessor entity, including President

20   and Chief Executive Officer and sat on its Board.

21            20.      Defendant Steven J. Boyd (“Boyd”) has served as a director of Vaxart since October

22   2019. Since 2012, Boyd has also served as the Chief Investment Officer of Defendant Armistice.

23   Boyd is Armistice’s Managing Member and its founder, principal and owner.

24            21.      Defendant Keith Maher, M.D. (“Maher”) has served as a director of Vaxart since

25   October 2019. He is a member of Vaxart’s Compensation Committee. He has also served as

26   Armistice’s Managing Director since 2019.

27            22.      Defendants Boyd and Maher are referred to as the “Control Defendants”.

28
     CLASS ACTION COMPLAINT - 4
     No.
     010941-11/1334874 V1                                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                           (510) 725-3000 • FAX (510) 725-3001
           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 7 of 26




 1            23.      Defendants Floroiu and Latour are collectively referred to as the “Executive

 2   Defendants.”

 3            24.      Defendant Armistice Capital LLC (“Armistice”) is a hedge fund incorporated in

 4   Delaware. At relevant times hereto, it conducts and has conducted business in California in

 5   connection with its ownership of over 30% of the shares of Vaxart and its representation on and

 6   participation in the meetings of and actions of the Board of Directors of Vaxart by two of its

 7   principals, Defendants Boyd and Maher.

 8            25.      The Control Defendants and Executive Defendants, because of their positions with the

 9   Company, possessed the power and authority to control the contents of Vaxart’s reports to the SEC,

10   as well as its press releases and presentations to securities analysts, money and portfolio managers

11   and institutional investors, i.e., the market. Each defendant was provided with copies of the

12   Company’s reports and press releases alleged herein to be misleading prior to, or shortly after, their

13   issuance, and had the ability and opportunity to prevent their issuance or cause them to be corrected.

14   Because of their positions and access to material non-public information available to them, each of

15   these Defendants knew that the adverse facts specified herein had not been disclosed to, and were

16   being concealed from, the investing public, and that the positive representations which were being

17   made were then materially false and/or misleading. The Control Defendants and Executive

18   Defendants are liable for the false statements pleaded herein, as those statements were each “group-

19   published” information and were the result of the collective actions of the Control Defendants and

20   Executive Defendants.

21                                  IV.     SUBSTANTIVE ALLEGATIONS
22            Background
23            26.      At the end of 2019, Vaxart was a company with 14 employees. It has never

24   successfully developed a drug or vaccine. With the COVID-19 pandemic, and the rush of the

25   government to provide funding for and contracts to companies with promising vaccines and cures,

26   Defendants saw an opportunity to cash in on the scientific naivety of investors and politicians.

27            27.      Throughout early 2020, Defendants made overly optimistic statements about their

28   work on a vaccine for COVID-19, and watched their stock increase from just $0.35 at the beginning
     CLASS ACTION COMPLAINT - 5
     No.
     010941-11/1334874 V1                                                          715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                         (510) 725-3000 • FAX (510) 725-3001
           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 8 of 26




 1   of 2020 to above $3.19 in May 2020 after the federal government announced Operation Warp Speed.

 2   OWS promised to commit massive amounts of funding to companies developing COVID-19

 3   vaccines.

 4            28.      Defendants saw the OWS announcement to further inflate their stock price with

 5   misleading positive statements with the intent to sell shares immediately afterwards to make a profit .

 6   . . a classic “pump and dump.”

 7            29.      On June 3, 2020, it was publicly reported that the federal government would provide

 8   significant financing to seven companies selected for Operation Warp Speed. The identity of five of

 9   those companies was disclosed at that time, but two were not. Vaxart was not one of the identified

10   Operation Warp Speed companies.

11            30.      On June 8, 2020, in furtherance of Defendants’ scheme, Defendants amended

12   Armistice’s existing warrant agreements, allowing Armistice to potentially exercise all of its

13   warrants immediately, which it could not have done under the original warrant agreements. Over the

14   next week, Defendants also issued millions of dollars in favorable stock options to Vaxart’s most

15   senior executives.

16            Defendants’ Materially False and Misleading Statements
17            31.      On June 25, 2020 Defendants issued a press release, entitled “Vaxart, Inc. Signs
18   Memorandum of Understanding with Attwill Medical Solutions Sterilflow, LP, Enabling
19   Production of A Billion or More COVID-19 Vaccine Doses Per Year Through Large Scale

20   Lyophilization, Tableting and Coating, which misleadingly suggested the Vaxart was close to

21   production of a vaccine, stating:

22                     Vaxart, Inc. (“Vaxart” or the “Company”), a clinical-stage
                       biotechnology company developing oral vaccines that are administered
23                     by tablet rather than by injection, announced today that it signed a
                       Memorandum of Understanding with Attwill Medical Solutions
24                     Sterilflow, LP (AMS) affirming the parties’ intent to establish AMS as
                       a resource for lyophilization development and large scale manufacturing
25                     including tableting and enteric coating for Vaxart’s oral COVID-19
                       vaccine. AMS will be assigning dedicated resources and equipment for
26                     the scale up and commercial production of the vaccine upon entering a
                       formal agreement.
27
               “We believe AMS’ experience coupled with its ability to manufacture a
28             billion or more doses per year would be a beneficial addition to our
     CLASS ACTION COMPLAINT - 6
     No.
     010941-11/1334874 V1                                                         715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                        (510) 725-3000 • FAX (510) 725-3001
           Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 9 of 26




 1                     group of CDMO partners and enable the large scale manufacturing and
                       ultimate supply of our COVID-19 vaccine for the US, Europe and other
 2                     countries in need,” said Andrei Floroiu, CEO of Vaxart Inc. “We believe
                       our oral vaccines, generated on our proven platform, have the potential
 3                     to offer superior protection against airborne viruses such as SARS-CoV-
                       2 by triggering both mucosal and systemic immunity while being
 4                     administered by a room temperature-stable tablet, an enormous
                       logistical advantage in large vaccination campaigns.”
 5
     On this news Vaxart’s stock price doubled from $3.19 to $6.26 per share.
 6
              32.      On June 26, 2020 Defendants issued a press release misleadingly implying that the
 7
     federal government’s Operation Warp Speed had accepted Vaxart’s supposed vaccine as part of its
 8
     program. The press release, entitled “Vaxart’s Covid-19 Vaccine Selected for the U.S.
 9
     Government’s Operation Warp Speed, OWS to Test First Oral COVID-19 Vaccine in Non-Human
10
     Primates, stated:
11
                       Vaxart, Inc., a clinical-stage biotechnology company developing oral
12                     vaccines that are administered by tablet rather than by injection, today
                       announced that its oral COVID-19 vaccine has been selected to
13                     participate in a non-human primate (NHP) challenge study, organized
                       and funded by Operation Warp Speed, a new national program aiming
14                     to provide substantial quantities of safe, effective vaccine for Americans
                       by January 2021.
15
                       The study is designed to demonstrate the efficacy of Vaxart’s oral
16                     COVID-19 vaccine candidate.
17                     “We are very pleased to be one of the few companies selected by
                       Operation Warp Speed, and that ours is the only oral vaccine being
18                     evaluated. SARS-CoV-2, the coronavirus that causes COVID-19, is
                       primarily transmitted by viral particles that enter through the mucosa –
19                     nose, mouth or eyes – strongly suggesting that mucosal immunity could
                       serve as the first line of defense,” said Andrei Floroiu, Chief Executive
20                     Officer of Vaxart Inc. “In addition, our vaccine is a room temperature-
                       stable tablet, an enormous logistical advantage in large vaccination
21                     campaigns.”

22   On this news, Vaxart’s stock price jumped from $6.26 to $8.04 per share.

23            33.      The statements referenced in ¶¶ 31-32 were materially false and/or misleading

24   because they misrepresented and failed to disclose material information pertaining to the Company’s

25   business and operations, which were known to Defendants or recklessly disregarded by them.

26   Specifically, Vaxart exaggerated the prospects of its COVID-19 vaccine candidate, including its

27   purported role or involvement in OWS. Contrary to Defendants’ statements, Vaxart’s COVID-19

28   vaccine candidate had no reasonable prospect for mass production and marketing and was not among
     CLASS ACTION COMPLAINT - 7
     No.
     010941-11/1334874 V1                                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                           (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 10 of 26




 1   the companies selected to receive significant financial support from OWS to produce hundreds of

 2   millions of vaccine doses. Instead, Vaxart’s COVID-19 vaccine candidate was merely selected to

 3   participate in preliminary U.S. government studies to determine potential areas for possible OWS

 4   partnership and support. At the time of making the statements, those studies were ongoing, and no

 5   determination had been made.

 6            34.      Immediately following Vaxart’s press release, Defendant Armistice cashed out of

 7   Vaxart. Taking full advantage of the amendments to the warrant agreements Defendants had granted

 8   on June 8, 2020, Armistice exercised its warrants to buy nearly 21 million Vaxart shares for either 30

 9   cents or $1.10 a share. Then, between June 26th and June 29th, during only two trading days (Friday,

10   June 26 and Monday, June 29, 2020), Armistice sold 27.6 million Vaxart shares, reducing its overall

11   beneficial ownership in Vaxart from 29% to 0.2%, reaping profits of approximately $200 million.

12            35.      Vaxart’s false statements also positioned Defendant Floroiu and other Vaxart insiders

13   for big pay-days as stock options granted in early June had already vested and accrued in value. For

14   example, when Defendant Floroiu became chief executive in mid-June, he received stock options

15   that were worth about $4.3 million. A month later, those options were worth more than $28 million.

16            The Truth Emerges
17            36.      On July 25, 2020, the New York Times published an article revealing the misleading

18   nature of Defendants’ statements. In fact, Vaxart was not one of the companies selected to receive

19   financial support from Operation Warp Speed to produce hundreds of millions of vaccine doses. The

20   company had never developed a vaccine, and its main funder profited by over $200 million through

21   undisclosed stock options granted just prior to the announcement. In significant part the article read:

22                     Corporate Insiders Pocket $1 Billion in Rush for Coronavirus Vaccine

23                     Well-timed stock bets have generated big profits for senior executives
                       and board members at companies developing vaccines and treatments.
24
                       On June 26, a small South San Francisco company called Vaxart made
25                     a surprise announcement: A coronavirus vaccine it was working on had
                       been selected by the U.S. government to be part of Operation Warp
26                     Speed, the flagship federal initiative to quickly develop drugs to combat
                       Covid-19.
27
               Vaxart’s shares soared. Company insiders, who weeks earlier had
28             received stock options worth a few million dollars, saw the value of
     CLASS ACTION COMPLAINT - 8
     No.
     010941-11/1334874 V1                                                           715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                          (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 11 of 26




 1                     those awards increase sixfold. And a hedge fund that partly controlled
                       the company walked away with more than $200 million in instant
 2                     profits.

 3                     The race is on to develop a coronavirus vaccine, and some companies
                       and investors are betting that the winners stand to earn vast profits from
 4                     selling hundreds of millions – or even billions – of doses to a desperate
                       public.
 5
                       Across the pharmaceutical and medical industries, senior executives and
 6                     board members are capitalizing on that dynamic.

 7                     They are making millions of dollars after announcing positive
                       developments, including support from the government, in their efforts
 8                     to fight Covid-19. After such announcements, insiders from at least 11
                       companies – most of them smaller firms whose fortunes often hinge on
 9                     the success or failure of a single drug – have sold shares worth well over
                       $1 billion since March, according to figures compiled for The New York
10                     Times by Equilar, a data provider.

11                     In some cases, company insiders are profiting from regularly scheduled
                       compensation or automatic stock trades. But in other situations, senior
12                     officials appear to be pouncing on opportunities to cash out while their
                       stock prices are sky high. And some companies have awarded stock
13                     options to executives shortly before market-moving announcements
                       about their vaccine progress.
14
                       The sudden windfalls highlight the powerful financial incentives for
15                     company officials to generate positive headlines in the race for
                       coronavirus vaccines and treatments, even if the drugs might never pan
16                     out.

17                     Some companies are attracting government scrutiny for potentially
                       using their associations with Operation Warp Speed as marketing ploys.
18
                       For example, the headline on Vaxart’s news release declared: “Vaxart’s
19                     Covid-19 Vaccine Selected for the U.S. Government’s Operation Warp
                       Speed.” But the reality is more complex.
20
                       Vaxart’s vaccine candidate was included in a trial on primates that a
21                     federal agency was organizing in conjunction with Operation Warp
                       Speed. But Vaxart is not among the companies selected to receive
22                     significant financial support from Warp Speed to produce hundreds of
                       millions of vaccine doses.
23
                       “The U.S. Department of Health and Human Services has entered into
24                     funding agreements with certain vaccine manufacturers, and we are
                       negotiating with others. Neither is the case with Vaxart,” said Michael
25                     R. Caputo, the department’s assistant secretary for public affairs.
                       “Vaxart’s vaccine candidate was selected to participate in preliminary
26                     U.S. government studies to determine potential areas for possible
                       Operation Warp Speed partnership and support. At this time, those
27                     studies are ongoing, and no determinations have been made.”

28
     CLASS ACTION COMPLAINT - 9
     No.
     010941-11/1334874 V1                                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                           (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 12 of 26




 1                     Some officials at the Department of Health and Human Services have
                       grown concerned about whether companies including Vaxart are trying
 2                     to inflate their stock prices by exaggerating their roles in Warp Speed, a
                       senior Trump administration official said. The department has relayed
 3                     those concerns to the Securities and Exchange Commission, said the
                       official, who spoke on the condition of anonymity.
 4
                                                         ***
 5
                       Vaxart, though, is where the most money was made the fastest.
 6
                       At the start of the year, its shares were around 35 cents. Then in late
 7                     January, Vaxart began working on an orally administered coronavirus
                       vaccine, and its shares started rising.
 8
                       Vaxart’s largest shareholder was a New York hedge fund, Armistice
 9                     Capital, which last year acquired nearly two-thirds of the company’s
                       shares. Two Armistice executives, including the hedge fund’s founder,
10                     Steven Boyd, joined Vaxart’s board of directors. The hedge fund also
                       purchased rights, known as warrants, to buy 21 million more Vaxart
11                     shares at some point in the future for as little as 30 cents each.

12                     Vaxart has never brought a vaccine to market. It has just 15 employees.
                       But throughout the spring, Vaxart announced positive preliminary data
13                     for its vaccine, along with a partnership with a company that could
                       manufacture it. By late April, with investors sensing the potential for big
14                     profits, the company’s shares had reached $3.66 — a tenfold increase
                       from January.
15
                       On June 8, Vaxart changed the terms of its warrants agreement with
16                     Armistice, making it easier for the hedge fund to rapidly acquire the 21
                       million shares, rather than having to buy and sell in smaller batches.
17
                       One week later, Vaxart announced that its chief executive was stepping
18                     down, though he would remain chairman. The new C.E.O., Mr. Floroiu,
                       had previously worked with Mr. Boyd, Armistice’s founder, at the hedge
19                     fund and the consulting firm McKinsey.

20                     On June 25, Vaxart announced that it had signed a letter of intent with
                       another company that might help it mass-produce a coronavirus vaccine.
21                     Vaxart’s shares nearly doubled that day.

22                     The next day, Vaxart issued its news release saying it had been selected
                       for Operation Warp Speed. Its shares instantly doubled again, at one
23                     pointing hitting $14, their highest level in years.

24                     “We are very pleased to be one of the few companies selected by
                       Operation Warp Speed, and that ours is the only oral vaccine being
25                     evaluated,” Mr. Floroiu said.

26                     Armistice took advantage of the stock’s exponential increase – at that
                       point up more than 3,600 percent since January. On June 26, a Friday,
27                     and the next Monday, the hedge fund exercised its warrants to buy nearly
                       21 million Vaxart shares for either 30 cents or $1.10 a share – purchases
28
     CLASS ACTION COMPLAINT - 10
     No.
     010941-11/1334874 V1                                                             715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                            (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 13 of 26




 1                     it would not have been able to make as quickly had its agreement with
                       Vaxart not been modified weeks earlier.
 2
                       Armistice then immediately sold the shares at prices from $6.58 to
 3                     $12.89 a share, according to securities filings. The hedge fund’s profits
                       were immense: more than $197 million.
 4
                       “It looks like the warrants may have been reconfigured at a time when
 5                     they knew good news was coming,” said Robert Daines, a professor at
                       Stanford Law School who is an expert on corporate governance. “That’s
 6                     a valuable change, made right as the company’s stock price was about
                       to rise.”
 7
                       At the same time, the hedge fund also unloaded some of the Vaxart
 8                     shares it had previously bought, notching tens of millions of dollars in
                       additional profits.
 9
                       By the end of that Monday, June 29, Armistice had sold almost all of its
10                     Vaxart shares.

11                     Mr. Boyd and Armistice declined to comment.

12                     Mr. Floroiu said the change to the Armistice agreement “was in the best
                       interests of Vaxart and its stockholders” and helped it raise money to
13                     work on the Covid-19 vaccine.

14                     He and other Vaxart board members also were positioned for big
                       personal profits. When he became chief executive in mid-June, Mr.
15                     Floroiu received stock options that were worth about $4.3 million. A
                       month later, those options were worth more than $28 million.
16
                       Normally when companies issue stock options to executives, the options
17                     can’t be exercised for months or years. Because of the unusual terms and
                       the run-up in Vaxart’s stock price, most of Mr. Floroiu’s can be cashed
18                     in now.

19                     Vaxart’s board members also received large grants of stock options,
                       giving them the right to buy shares in the company at prices well below
20                     where the stock is now trading. The higher the shares fly, the bigger the
                       profits.
21
                       “Vaxart is disrupting the vaccine world,” Mr. Floroiu boasted during a
22                     virtual investor conference on Thursday. He added that his impression
                       was that “it’s OK to make a profit from Covid vaccines, as long as you’re
23                     not profiteering.”

24   On this news, Vaxart’s stock fell from $12.29 to $11.16. As this news has been digested by the

25   market, Vaxart’s stock has fallen to as low as $8.90 on August 4, 2020.

26                                        V.      CLASS ALLEGATIONS
27            37.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

28   Procedure 23(a) and 23(b)(3) on behalf of a Class consisting of all those who purchased or otherwise
     CLASS ACTION COMPLAINT - 11
     No.
     010941-11/1334874 V1                                                             715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                            (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 14 of 26




 1   acquired securities of Vaxart between June 25, 2020 and July 25, 2020, inclusive, and who were

 2   damaged thereby (the “Class”). Excluded from the Class are Defendants herein, the officers and

 3   directors of the Company at all relevant times, members of their immediate families and their legal

 4   representatives, heirs, successors or assigns and any entity in which Defendants have or had a

 5   controlling interest.

 6            38.      The members of the Class are so numerous that joinder of all members is

 7   impracticable. Throughout the Class Period, Vaxart shares were actively traded on the NASDAQ.

 8   While the exact number of Class members is unknown to Plaintiff at this time and can only be

 9   ascertained through appropriate discovery, Plaintiff believes that there are hundreds or thousands of

10   members of the Class. Class members who purchased Vaxart common stock may be identified from

11   records maintained by Vaxart or its transfer agent(s) and may be notified of this class action using a

12   form of notice similar to that customarily used in securities class actions.

13            39.      Plaintiff’s claims are typical of Class members’ claims, as all members of the Class

14   were similarly affected by Defendants’ wrongful conduct in violation of federal laws as complained

15   of herein.

16            40.      Plaintiff will fairly and adequately protect Class members’ interests and have retained

17   competent counsel experienced in class actions and securities litigation.

18            41.      Common questions of law and fact exist as to all Class members and predominate

19   over any questions solely affecting individual Class members. Among the questions of fact and law

20   common to the Class are whether:

21                     (a)    the federal securities laws were violated by Defendants’ acts as alleged herein;

22                     (b)    Defendants made statements to the investing public during the Class Period

23            that were false, misleading or omitted material facts;

24                     (c)    Defendants acted with scienter; and

25                     (d)    Class members suffered compensable damages.

26            42.      A class action is superior to all other available methods for the fair and efficient

27   adjudication of this action because joinder of all Class members is impracticable. Additionally, the

28   damage suffered by some individual Class members may be relatively small so that the burden and
     CLASS ACTION COMPLAINT - 12
     No.
     010941-11/1334874 V1                                                             715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                            (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 15 of 26




 1   expense of individual litigation make it impossible for such members to individually redress the

 2   wrong done to them. There will be no difficulty in the management of this action as a class action.

 3                                 VI.     UNDISCLOSED ADVERSE FACTS
 4             43.     The market for Vaxart’s securities was an open, well-developed and efficient market

 5   at all relevant times. As a result of these materially false and misleading statements and failures to

 6   disclose described herein, Vaxart’s securities traded at artificially inflated prices during the Class

 7   Period. Plaintiff and the other members of the Class purchased or otherwise acquired Vaxart’s

 8   securities relying upon the integrity of the market price of the Company's securities and market

 9   information relating to Vaxart and have been damaged thereby.

10             44.     During the Class Period, Defendants materially misled the investing public, thereby

11   inflating the price of Vaxart’s securities, by publicly issuing false and misleading statements and

12   omitting to disclose material facts necessary to make Defendants’ statements, as set forth herein, not

13   false and misleading. Said statements and omissions were materially false and misleading in that

14   they failed to disclose material adverse non-public information and misrepresented the truth about

15   the Company, as well as its business, accounting, financial operations and prospects, as alleged

16   herein.

17             45.     At all relevant times, the material misrepresentations and omissions particularized in

18   this Complaint directly or proximately caused or were a substantial contributing cause of the

19   damages sustained by Plaintiff and the other members of the Class. As described herein, during the

20   Class Period, Defendants made or caused to be made a series of materially false and misleading

21   statements about Vaxart’s financial well-being and prospects.

22             46.     These material misstatements and omissions had the cause and effect of creating in

23   the market an unrealistically positive assessment of the Company and its financial well-being and

24   prospects, thus causing the Company's securities to be overvalued and artificially inflated at all

25   relevant times. Defendants’ materially false and misleading statements made during the Class Period

26   resulted in Plaintiff and the other members of the Class purchasing the Company’s securities at

27   artificially inflated prices, thus causing the damages complained of herein.

28
     CLASS ACTION COMPLAINT - 13
     No.
     010941-11/1334874 V1                                                           715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                          (510) 725-3000 • FAX (510) 725-3001
             Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 16 of 26




 1                                          VII.    LOSS CAUSATION
 2             47.     During the Class Period, as detailed herein, Defendants engaged in a scheme to
 3   deceive the market and a course of conduct that artificially inflated the prices of Vaxart’s securities
 4   and operated as a fraud or deceit on Class Period purchasers of Vaxart’s securities by failing to

 5   disclose to investors that the Company’s financial results were materially misleading and

 6   misrepresented material information. When Defendants’ misrepresentations and fraudulent conduct

 7   were disclosed and became apparent to the market, the prices of Vaxart’s securities fell precipitously

 8   as the prior inflation came out of the Company’s stock price. As a result of their purchases of

 9   Vaxart’s securities during the Class Period, Plaintiff and the other Class members suffered economic

10   loss.
11             48.     By failing to disclose the true state of the Company’s financial statements, investors
12   were not aware of the true state of the Company’s financial status. Therefore, Defendants presented a
13   misleading picture of Vaxart’s business practices and procedures. Thus, instead of truthfully
14   disclosing during the Class Period the true state of the Company’s business, Defendants caused
15   Vaxart to conceal the truth.
16             49.     Defendants’ false and misleading statements had the intended effect and caused
17   Vaxart’s common stock to trade at artificially inflated levels throughout the Class Period. The stock
18   price drops discussed herein caused real economic loss to investors who purchased the Company’s
19   securities during the Class Period.

20             50.     The decline in the price of Vaxart’s common stock after the truth came to light was a

21   direct result of the nature and extent of Defendants’ fraud finally being revealed to investors and the

22   market. The timing and magnitude of Vaxart’s common stock price declines negates any inference

23   that the loss suffered by Plaintiff and the other Class members was caused by changed market

24   conditions, macroeconomic or industry factors, or Company-specific facts unrelated to the

25   Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff and the other Class

26   members was a direct result of Defendants’ fraudulent scheme to artificially inflate the prices of

27   Vaxart’s securities and the subsequent decline in the value of Vaxart’s securities when Defendants’

28   prior misrepresentations and other fraudulent conduct were revealed.
     CLASS ACTION COMPLAINT - 14
     No.
     010941-11/1334874 V1                                                           715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                          (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 17 of 26




 1                                      VIII. SCIENTER ALLEGATIONS
 2            51.      As alleged herein, Defendants acted with scienter in that Defendants knew that the
 3   public documents and statements issued or disseminated in the name of the Company during the
 4   Class Period were materially false and misleading; knew that such statements or documents would be

 5   issued or disseminated to the investing public; and knowingly and substantially participated or

 6   acquiesced in the issuance or dissemination of such statements or documents as primary violations of

 7   the federal securities laws.

 8            52.      As set forth herein, Defendants, by virtue of their receipt of information reflecting the

 9   true facts regarding Vaxart, their control over, receipt and/or modification of Vaxart’s allegedly

10   materially misleading statements and omissions, and/or their positions with the Company which
11   made them privy to confidential information concerning Vaxart, participated in the fraudulent
12   scheme alleged herein.
13                                IX.     THE PRESUMPTION OF RELIANCE
14            53.      At all relevant times, the market for Vaxart’s common stock was efficient for the
15   following reasons, among others:
16                     (a)    Vaxart’s stock met the requirements for listing, and was listed and actively
17            traded on the NASDAQ, a highly efficient and automated market;
18                     (b)    As a regulated issuer, Vaxart filed periodic reports with the SEC and the
19            NASDAQ;

20                     (c)    Vaxart regularly communicated with public investors via established market

21            communication mechanisms, including through regular dissemination of press releases on the

22            national circuits of major newswire services and through other wide ranging public

23            disclosures, such as communications with the financial press and other similar reporting

24            services; and

25                     (d)    Vaxart was followed by numerous securities analysts employed by major

26            brokerage firms who wrote reports which were distributed to those brokerage firms’ sales

27            force and certain customers. Each of these reports was publicly available and entered the

28        public market place.
     CLASS ACTION COMPLAINT - 15
     No.
     010941-11/1334874 V1                                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                           (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 18 of 26




 1            54.      As a result of the foregoing, the market for Vaxart’s securities reasonably promptly

 2   digested current information regarding Vaxart from all publicly available sources and reflected such

 3   information in the price of Vaxart’s securities. All purchasers of Vaxart securities during the Class

 4   Period suffered similar injury through their purchase of Vaxart securities at artificially inflated

 5   prices, and a presumption of reliance applies.

 6            55.      A class-wide presumption of reliance is also appropriate in this action under the

 7   United States Supreme Court holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.

 8   128 (1972), because the claims asserted herein against Defendants are predicated upon omissions of

 9   material fact for which there is a duty to disclose.

10                                          X.      NO SAFE HARBOR
11            56.      The federal statutory safe harbor provided for forward-looking statements under

12   certain circumstances does not apply to any of the allegedly false statements pleaded in this

13   Complaint. The statements alleged to be false and misleading herein all relate to then-existing facts

14   and conditions. In addition, to the extent certain of the statements alleged to be false may be

15   characterized as forward-looking, they were not identified as “forward-looking statements” when

16   made, and there were no meaningful cautionary statements identifying important factors that could

17   cause actual results to differ materially from those in the purportedly forward-looking statements.

18            57.      In the alternative, to the extent that the statutory safe harbor is determined to apply to

19   any forward-looking statements pleaded herein, Defendants are liable for those false forward-looking

20   statements because at the time each of those forward-looking statements was made, the speaker had

21   actual knowledge that the forward-looking statement was materially false or misleading, and/or the

22   forward-looking statement was authorized or approved by an executive officer of Vaxart who knew

23   that the statement was false when made.

24

25

26

27

28
     CLASS ACTION COMPLAINT - 16
     No.
     010941-11/1334874 V1                                                             715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                            (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 19 of 26




 1                                 XI.     CLAIMS AGAINST DEFENDANTS
 2                                                  COUNT I
                                 Violation of Section 10(b) of The Exchange Act
 3                               And SEC Rule 10b-5 Promulgated Thereunder
                                            (Against All Defendants)
 4
              58.      Plaintiff repeats and realleges each and every allegation contained above as if fully set
 5
     forth herein. This claim is asserted on behalf of all members of the Class against all Defendants.
 6
              59.      During the Class Period, Defendants carried out a plan, scheme and course of conduct
 7
     which was intended to and, throughout the Class Period, did (i) deceive the investing public,
 8
     including Plaintiff and the other Class members, as alleged herein; (ii) artificially inflate and
 9
     maintain the market price of Vaxart securities; and (iii) cause Plaintiff and the other members of the
10
     Class to purchase Vaxart securities at artificially inflated prices. In furtherance of this unlawful
11
     scheme, plan and course of conduct, defendants, and each of them, took the actions set forth herein.
12
              60.      These Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made
13
     untrue statements of material fact and/or omitted to state material facts necessary to make the
14
     statements not misleading; and (c) engaged in acts, practices and a course of business which operated
15
     as a fraud and deceit upon the purchasers of the Company’s securities in an effort to maintain
16
     artificially high market prices for Vaxart securities in violation of § 10(b) of the Exchange Act and
17
     Rule 10b-5 promulgated thereunder. Defendants are sued as primary participants in the wrongful and
18
     illegal conduct charged herein. The Individual Defendants are also sued herein as controlling persons
19
     of Vaxart, as alleged herein.
20
              61.      Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
21
     Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly and
22
     annual reports, SEC filings, press releases and other statements and documents described above,
23
     including statements made to securities analysts and the media that were designed to influence the
24
     market for Vaxart securities. Such reports, filings, releases and statements were materially false and
25
     misleading in that they failed to disclose material adverse information and misrepresented the truth
26
     about Vaxart’s finances and business prospects.
27

28
     CLASS ACTION COMPLAINT - 17
     No.
     010941-11/1334874 V1                                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                           (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 20 of 26




 1              62.    By virtue of their positions at Vaxart, Defendants had actual knowledge of the

 2   materially false and misleading statements and material omissions alleged herein and intended

 3   thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

 4   acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose such

 5   facts as would reveal the materially false and misleading nature of the statements made, although

 6   such facts were readily available to Defendants. Said acts and omissions of Defendants were

 7   committed willfully or with reckless disregard for the truth. In addition, each Defendant knew or

 8   recklessly disregarded that material facts were being misrepresented or omitted as described above.

 9              63.    Information showing that Defendants acted knowingly or with reckless disregard for

10   the truth is peculiarly within Defendants’ knowledge and control. As the senior managers and/or

11   directors of Vaxart, the Individual Defendants had knowledge of the details of Vaxart’s internal

12   affairs.

13              64.    The Control Defendants and Executive Defendants are liable both directly and

14   indirectly for the wrongs complained of herein. Because of their positions of control and authority,

15   the Individual Defendants were able to and did, directly or indirectly, control the content of the

16   statements of Vaxart. As officers and/or directors of a publicly-held company, the Individual

17   Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

18   Vaxart’s businesses, operations, future financial condition and future prospects. As a result of the

19   dissemination of the aforementioned false and misleading reports, releases and public statements, the

20   market price of Vaxart securities was artificially inflated throughout the Class Period. In ignorance

21   of the adverse facts concerning Vaxart’s business and financial condition which were concealed by

22   Defendants, Plaintiff and the other members of the Class purchased or otherwise acquired Vaxart

23   securities at artificially inflated prices and relied upon the price of the securities, the integrity of the

24   market for the securities and/or upon statements disseminated by Defendants, and were damaged

25   thereby.

26              65.    During the Class Period, Vaxart securities were traded on an active and efficient

27   market. Plaintiff and the other members of the Class, relying on the materially false and misleading

28   statements described herein, which the Defendants made, issued or caused to be disseminated, or
     CLASS ACTION COMPLAINT - 18
     No.
     010941-11/1334874 V1                                                             715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                            (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 21 of 26




 1   relying upon the integrity of the market, purchased or otherwise acquired shares of Vaxart securities

 2   at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other members

 3   of the Class known the truth, they would not have purchased or otherwise acquired said securities, or

 4   would not have purchased or otherwise acquired them at the inflated prices that were paid. At the

 5   time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of Vaxart

 6   securities was substantially lower than the prices paid by Plaintiff and the other members of the

 7   Class. The market price of Vaxart securities declined sharply upon public disclosure of the facts

 8   alleged herein to the injury of Plaintiff and Class members.

 9             66.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

10   the market, they paid artificially inflated prices for Vaxart securities, which inflation was removed

11   from its price when the true facts became known. Plaintiff and the Class would not have purchased

12   Vaxart securities at the prices they paid, or at all, if they had been aware that the market price had

13   been artificially and falsely inflated by these Defendants’ misleading statements.

14             67.     As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff and

15   the other members of the Class suffered damages attributable to the material misstatements and

16   omissions alleged herein in connection with their purchases of Vaxart securities during the Class

17   Period.

18             68.     By reason of the conduct alleged herein, Defendants knowingly or recklessly, directly

19   or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

20   thereunder.

21                                                  COUNT II
                               For Violations of Section 20(a) of The Exchange Act
22                          (Against the Control Defendants and Executive Defendants)
23             69.     Plaintiff repeats and realleges each and every allegation contained above as if fully set

24   forth herein.

25             70.     This Count is asserted on behalf of all members of the Class against the Control

26   Defendants and Executive Defendants, for violations of Section 20(a) of the Exchange Act, 15

27   U.S.C. § 78t(a).

28
     CLASS ACTION COMPLAINT - 19
     No.
     010941-11/1334874 V1                                                            715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                           (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 22 of 26




 1            71.      The Control Defendants and Executive Defendants were and acted as controlling

 2   persons of Vaxart within the meaning of Section 20(a) of the Exchange Act as alleged herein. By

 3   virtue of their high-level positions with the Company, participation in and/or awareness of the

 4   Company’s operations and/or intimate knowledge of the Company's actual performance, the

 5   Individual Defendants had the power to influence and control and did influence and control, directly

 6   or indirectly, the decision-making of the Company, including the content and dissemination of the

 7   various statements which Plaintiff contends are false and misleading. Each of the Individual

 8   Defendants was provided with or had unlimited access to copies of the Company’s reports, press

 9   releases, public filings and other statements alleged by Plaintiff to be misleading prior to and/or

10   shortly after these statements were issued, and had the ability to prevent the issuance of the

11   statements or cause the statements to be corrected.

12            72.      In addition, each of the Control Defendants and Executive Defendants had direct

13   involvement in the day- to-day operations of the Company and, therefore, is presumed to have had

14   the power to control or influence the particular transactions giving rise to the securities violations as

15   alleged herein and exercised the same.

16            73.      As set forth above, the Control Defendants and Executive Defendants each violated §

17   10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

18   controlling positions, the Control Defendants and Executive Defendants are liable pursuant to § 20(a)

19   of the Exchange Act. As a direct and proximate result of these Defendants’ wrongful conduct,

20   Plaintiff and the other members of the Class suffered damages in connection with their purchases of

21   the Company’s securities during the Class Period.

22                                        XII.   PRAYER FOR RELIEF
23            WHEREFORE, Plaintiff prays for relief and judgment as follows:

24            A.       Declaring the action to be a proper class action pursuant to Rule 23(a) and (b)(3) of

25   the Federal Rules of Civil Procedure on behalf of the Class defined herein;

26            B.       Awarding all damages and other remedies available under the Exchange Act in favor

27   of Plaintiff and all members of the Class against Defendants in an amount to be proven at trial,

28   including interest thereon;
     CLASS ACTION COMPLAINT - 20
     No.
     010941-11/1334874 V1                                                           715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                          (510) 725-3000 • FAX (510) 725-3001
          Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 23 of 26




 1            C.       Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this

 2   action, including attorneys’ fees and expert fees; and

 3            D.       Such other and further relief as the Court may deem just and proper.

 4                                           XIII. JURY DEMAND
 5            Plaintiff demands a trial by jury.

 6

 7   Dated: August 24, 2020
                                                            HAGENS BERMAN SOBOL SHAPIRO LLP
 8
                                                            By:    /s/ Reed R. Kathrein
 9                                                          Reed R. Kathrein (139304)
                                                            Lucas E. Gilmore (250893)
10                                                          715 Hearst Avenue, Suite 202
11                                                          Berkeley, CA 94710
                                                            Telephone: (510) 725-3000
12                                                          Facsimile: (510) 725-3001
                                                            reed@hbsslaw.com
13                                                          lucasg@hbsslaw.com
14                                                          Steve W. Berman (Pro Hac Vice forthcoming)
15                                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                                            1301 Second Avenue, Suite 2000
16                                                          Seattle, WA 98101
                                                            Telephone: (206) 623-7292
17                                                          Facsimile: (206) 623-0594
                                                            steve@hbsslaw.com
18

19                                                          Attorneys for Plaintiff Kirk Himmelberg

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT - 21
     No.
     010941-11/1334874 V1                                                          715 HEARST AVE., SUITE 202, BERKELEY, CA 94710
                                                                                         (510) 725-3000 • FAX (510) 725-3001
        
                        Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 24 of 26




                            &(57,),&$7,2138568$1772)('(5$/6(&85,7,(6/$:

                     ,.LUN+LPPHOEHUJPDNHWKLVGHFODUDWLRQSXUVXDQWWR6HFWLRQ D  RIWKH6HFXULWLHV

            $FWRI ³6HFXULWLHV$FW´ DQGRU6HFWLRQ' D  RIWKH6HFXULWLHV([FKDQJH$FWRI

                ³([FKDQJH$FW´ DVDPHQGHGE\WKH3ULYDWH6HFXULWLHV/LWLJDWLRQ5HIRUP$FWRI

                          ,KDYHUHYLHZHGDFRPSODLQWDOOHJLQJVHFXULWLHVIUDXGDJDLQVW9D[DUW,QF 9;57 

            DQGYDULRXVRILWVH[HFXWLYHVDGRSWLWVDOOHJDWLRQVDQGDXWKRUL]HLWVILOLQJRQP\EHKDOI

                          ,GLGQRWDFTXLUHWKHVHFXULW\WKDWLVWKHVXEMHFWRIWKLVDFWLRQDWWKHGLUHFWLRQRI

            3ODLQWLII¶VFRXQVHOLQRUGHUWRSDUWLFLSDWHLQWKLVSULYDWHDFWLRQRUDQ\RWKHUOLWLJDWLRQXQGHUWKH

            IHGHUDOVHFXULWLHVODZV

                          ,DPZLOOLQJWRVHUYHDVDUHSUHVHQWDWLYHSDUW\RQEHKDOIRID&ODVVRILQYHVWRUV

            ZKRSXUFKDVHGRURWKHUZLVHDFTXLUHG9D[DUWVHFXULWLHVGXULQJWKHFODVVSHULRGLQFOXGLQJ

            SURYLGLQJWHVWLPRQ\DWGHSRVLWLRQDQGWULDOLIQHFHVVDU\,XQGHUVWDQGWKDWWKH&RXUWKDVWKH

            DXWKRULW\WRVHOHFWWKHPRVWDGHTXDWHOHDGSODLQWLIILQWKLVDFWLRQ

                          7RWKHEHVWRIP\FXUUHQWNQRZOHGJHWKHDWWDFKHGVKHHWOLVWVDOORIP\

            WUDQVDFWLRQVLQ9D[DUWVHFXULWLHVGXULQJWKH&ODVV3HULRGDVVSHFLILHGLQWKH&RPSODLQW

                          0\WUDQVDFWLRQVGXULQJWKH&ODVV3HULRGLQWKHVHFXULWLHVWKDWDUHWKHVXEMHFWRI

            WKLVDFWLRQDUHVHWIRUWKLQWKH&KDUWDWWDFKHGKHUHWR

                          'XULQJWKHWKUHH\HDUSHULRGSUHFHGLQJWKHGDWHRQZKLFKWKLV&HUWLILFDWLRQLV

            VLJQHG,KDYHQRWVHUYHGRUVRXJKWWRVHUYHDVDUHSUHVHQWDWLYHSDUW\RQEHKDOIRIDFODVVXQGHU

            WKHIHGHUDOVHFXULWLHVODZV

                          ,DJUHHQRWWRDFFHSWDQ\SD\PHQWIRUVHUYLQJDVDUHSUHVHQWDWLYHSDUW\RQEHKDOI

            RIWKHFODVVDVVHWIRUWKLQWKH&RPSODLQWEH\RQGP\SURUDWDVKDUHRIDQ\UHFRYHU\H[FHSWVXFK
        
                       Case 3:20-cv-05949-VC Document 1 Filed 08/24/20 Page 25 of 26




            UHDVRQDEOHFRVWVDQGH[SHQVHVGLUHFWO\UHODWLQJWRWKHUHSUHVHQWDWLRQRIWKHFODVVDVRUGHUHGRU

            DSSURYHGE\WKH&RXUW

                     ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDWKDWWKH

            IRUHJRLQJLVWUXHDQGFRUUHFW

            
                       Aug 24, 2020 | 11:02 AM PDT
            ([HFXWHGBBBBBBBBBBBBBBB
                           'DWH 
            
            
            
                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 
                                                            6LJQDWXUH 
            
            
                                        
                                                                   .LUN+LPPHOEHUJ            
                                                               7\SHRU3ULQW1DPH 
            
        
                       Case 3:20-cv-05949-VC      Document 1 9;57
                                        .LUN+LPPHOEHUJ9D[DUW,QF Filed   08/24/20 Page 26 of 26
                                                                           7UDQVDFWLRQV
                                                                       &ODVV3HULRG

                                               385&+$6(6                                               6$/(6
                                        'DWH       6KDUHV      6KDUH3ULFH                         'DWH        6KDUHV       6KDUH3ULFH

                                                                             
                                                      
                                                       
                                                   
                                                     
                                                      
                                                      
                                                     
                                                     
                                                      
                                                      
                                                     
                                                     
                                                      
                                                      
                                                      
                                                       
                                                      
                                                      
